143 U.S. 215 (1892)
LAWRENCE
v.
NELSON.
No. 1067.
Supreme Court of United States.
Submitted November 24, 1891.
Decided February 29, 1892.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*220 Mr. Henry A. Gardner and Mr. Willian McFadon for appellant
Mr. Henry S. Robbins for appellees.
*221 MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
The claim of each appellee being for less than $5000, the jurisdiction of this court is limited to the questions of law presented by the certificate of division of opinion between the judges of the Circuit Court. Chicago Union Bank v. Kansas City Bank, 136 U.S. 223.
The defendant was appointed administrator of David Ballentine's estate in Illinois only. As such administrator, he *222 appeared in and defended the suit brought by these plaintiffs in the Circuit Court of the United States in Arkansas. By the final decree in that suit it was adjudged that he, "as administrator of David Ballentine, deceased," was indebted to the plaintiffs in certain sums, and that he pay those sums to them "out of the assets of the estate of said David Ballentine in his hands remaining to be administered." In that suit he filed a petition for a rehearing, which was overruled.
The manifest intent and purport of that decree was to charge him, as administrator appointed in Illinois, with the payment of the plaintiffs' claims out of the assets in his hands as such administrator. If this case were before us on appeal from that decree, it might be doubtful, to say the least, whether the decree should be affirmed  in view of the general rule that an administrator's power to act, as well as his duty to account, is limited to the State from whose courts he derives his authority, and that therefore he cannot sue or be sued in another State in which he has not been appointed administrator. Vaughan v. Northup, 15 Pet. 1; Aspden v. Nixon, 4 How. 467; Stacy v. Thrasher, 6 How. 44; Johnson v. Powers, 139 U.S. 156; Reynolds v. Stockton, 140 U.S. 254, 272; Judy v. Kelly, 11 Illinois, 211; McGarvey v. Darnall, 134 Illinois, 367.
But the case does not rest there. The statutes of Arkansas provide that "administrators and executors appointed in any of the States, Territories or districts of the United States, under the laws thereof, may sue in any of the courts of this State, in their representative capacity, to the same and like effect as if such administrators and executors had been qualified under the laws of this State." Arkansas Digest, 1874, § 4473. In accordance with that statute, the defendant, within a year after the overruling of his petition for a rehearing, filed a bill of review, alleging that these plaintiffs were about to proceed against him for the recovery of those sums in the State of Illinois, and praying for a review and reversal of that decree for several reasons, one of which was that he, "being an administrator appointed not by the courts of Arkansas, but by the courts of Illinois, could not be sued in *223 Arkansas;" and that bill, upon a hearing, was dismissed for want of equity.
The decree dismissing the bill of review for want of equity was a conclusive adjudication upon the merits. The point that the plaintiff in review, being an administrator appointed in Illinois only, could not be used in Arkansas, was apparent upon the face of the record of the decree sought to be reviewed, was stated in the bill of review, was necessarily involved in the decree dismissing that bill, and was thereby conclusively adjudged against the plaintiff in review, the original defendant. In filing the bill to have the former decree set aside upon the ground that it should not have been rendered against him as an Illinois administrator, he became himself the actor, and submitted that question to a court of competent jurisdiction, and its decision upon that question, whether favorable or adverse to him, was equally conclusive of the matter adjudged. Lyon v. Perin & Gaff Co., 125 U.S. 698; Whiting v. Bank of United States, 13 Pet. 6; Biddle v. Wilkins, 1 Pet. 686; Jewsbury v. Mummery, L.R. 8 C.P. 56.
Whatever doubt may have existed as to the validity of the former decree, as binding the assets of the deceased in the hands of the administrator, before the decree upon the bill of review, is removed by the latter decree; and, by the effect of this decree, the former decree must be treated, for the purposes of this case, as a judgment rendered by a Federal court of competent jurisdiction, and binding the assets of his intestate in his hands, just as if it had been rendered in a Federal court held in the State of Illinois.
This being so, the plaintiffs' claim was not barred by the omission to file it within two years in the county court of Lake County, according to the statutes of Illinois, or by the settlement of the estate and the discharge of the administrator in that court. Illinois Rev. Stat. 1874, c. 3, §§ 60, 70, 111. Such would seem to be the result of the decisions in Illinois. Darling v. McDonald, 101 Illinois, 370; Diversey v. Johnson, 93 Illinois, 547. But, however that may be, the general equity jurisdiction of the Circuit Court of the United States to administer, as between citizens of different States, the *224 assets of a deceased person within its jurisdiction cannot be defeated or impaired by laws of a State undertaking to give exclusive jurisdiction to its own courts. Green v. Creighton, 23 How. 90; Payne v. Hook, 7 Wall. 425. In Morgan v. Hamlet, 113 U.S. 449, cited by the appellant, the state statute in question was a mere statute of limitations, clearly applicable to suits in the Circuit Court of the United States, held within the State. Michigan Insurance Bank v. Eldred, 130 U.S. 693, 696.
The eighth question certified must therefore be answered in the affirmative, and this renders it unnecessary to give a definite answer to any of the other questions.
Decree affirmed.